[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MOTION FOR ORDER (206)
The court began hearing the motion on October 23, 2000 and recessed the matter on November 20, 2000. No reclaim or request for hearing has since been made although six months have passed.
The court declares the matter to be mistried and motion (206) shall not be reclaimed. A new motion is required on the issue if either side wishes to proceed. Attorney Anthony Piazza is released from any further responsibility, having been appointed for said issue only.